DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim 9,348,450.
Regarding claim 1, Kim discloses a display device (Fig 1) comprising: a display module (100) including a first folding region (115), a first non-folding region (111) adjacent to one side of the first folding region (Fig 2), and a second non-folding region (113) adjacent to the other side of the first folding region (Fig 2); a support member (210 including  220) disposed under the display module (Fig 2) and including a first folding support part (223) corresponding to the first folding region (Fig 2), a first non-folding support part (211) corresponding to the first non-folding region (Fig 2), and a second non-folding support part (221) (Fig 2); a first hinge part (620) connecting the first folding support part and the second non-folding support part (see Fig 8); a second hinge part (610) connecting the first folding support part and the first non-folding support part (Fig 8); and a first adjustment part (510) disposed between the first folding region and the first non-folding region (Fig 3), to control folding of the first folding region (Fig 7), wherein each of the first hinge part and the second hinge part includes: a center portion (700, Fig 6) having a first sub-axis and a second sub-axis (725 and 727) extending in a first direction (x-axis direction Fig 6); a first fixing part (517) connecting the center portion and the first folding support part (Figs 1, 2); and a second fixing part (527) connecting the center portion and the second non-folding support part (Figs 1, 2).
Regarding claim 2, Kim discloses the display device of claim 1, wherein with respect to a virtual center line (virtual line taken between 221 and 223, Fig 2) passing through the center of the second non-folding support part and parallel to the first direction (Fig 2), a distance D1 from the virtual center line to the first hinge part is shorter than a distance D2 from the virtual center line to the second hinge part (the distance from said virtual line to 620 is shorter than distance to 610 Fig 2).
claim 4, Kim discloses the display device of claim 1, wherein the display module and the support member are configured to be folded such that the first non-folding region and the second non-folding region overlap in a first mode (Fig 7), and are configured to be unfolded such that the first non-folding region, the first folding region, and the second non-folding region are disposed in parallel in a second mode (Fig 8).

Allowable Subject Matter
Claims 3, 5-16 are objected to as being dependent upon a rejected
base claim, but would be allowable if rewritten in independent form including all
the limitations of the base claim and any intervening claims.
Claim 3. The display device of claim 2, wherein the first adjustment part is disposed between the first folding region and the first non-folding region, and the first adjustment part is disposed inside the center portion of the second hinge part or under the second hinge part.
Claim 5. The display device of claim 4, wherein: the first adjustment part connects the first sub-axis and the second sub-axis of the second hinge part; and the length of the first adjustment part in the first mode is greater than the length of the first Claim 6 depends either directly or indirectly from claim 5 and is therefore allowable for at least the same reasons.
Claim 7. The display device of claim 4, wherein: the first adjustment part is disposed under the center portion of the second hinge part; and the length of the first adjustment part in the first mode is greater than the length of the first adjustment part in the second mode. *Claim 8 depends either directly or indirectly from claim 7 and is therefore allowable for at least the same reasons.
Claim 9. The display device of claim 4, wherein: the first adjustment part is disposed between the first folding region and the first non-folding region; the first adjustment part includes a first sub-electromagnet attached to the first folding support part side and a second sub-electromagnet attached to the first non-folding support part side; and the first sub-electromagnet and the second sub-electromagnet are configured to be spaced apart from each other in the first mode, and the first sub-electromagnet and the second sub-electromagnet are configured to be coupled to each other in the second mode. *Claim 10 depends either directly or indirectly from claim 9 and is therefore allowable for at least the same reasons.
Claim 11. The display device of claim 1, wherein: the display module further includes a second folding region adjacent to the second non-folding region, and a Claims 12-16 depends either directly or indirectly from claim 11 and is therefore allowable for at least the same reasons.
Claims 17-23 are allowed.
The following is a statement of reasons for the indication of allowable subject
matter:
The specific teaching of claim 17, i.e. “wherein a first state of the first adjustment part and a second state of the second adjustment part are configured to be different from each other when the display module and the support member are folded such that the first non-folding region, the second non-folding region, and the third non-folding region overlap each other,” in combination with the remaining elements or steps, are not taught or adequately suggested in the prior art of record. Claims 18-23 depend, either directly or indirectly, from claim 17 and are therefore allowed for at least the same reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEN E MORRISON whose telephone number is (571)272-8852. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEN E MORRISON/				/Anthony Q Edwards/Examiner, Art Unit 2841                                    Primary Examiner, Art Unit 2841                                                                                                                                                                                                                                                                                                                                          March 22, 2022